Opinion by
Mr. Justice Elkin,
In all essential particulars this case is the same as that of Bell v. Pittsburgh Steel Company, 243 Pa. 83, in which the opinion has just been handed down. It would serve no useful purpose to discuss the details of the present case because the rights of the appellants here aré no greater than the rights of the plaintiff in the case just referred to. The cases were ¿rgued. together, and it is conceded that the disposition of the case of Bell v. Steel Company will be controlling in the present case. We shall make the same order as to the costs.
Decree affirmed. The costs to be equally divided between the plaintiffs and defendant.